I dissent. The manifest purpose of the present proceeding is to obtain an opinion of this court upon the validity of certain municipal bonds which the city council of Los Angeles proposes to issue in advance of any vote of the people directing their issue. It is evident that in such a proceeding there can be no adversary parties, and no issue upon the validity of the bonds whose determination will be binding upon any of the parties that may be affected by their issue, in case they shall hereafter be ordered and sold. The taxpayer will not be estopped by the decision in the present proceeding from contesting their validity or the correctness of the decision upon the question submitted to the court, nor will any holder of the bonds be protected by such decision.
The duty of the city clerk upon the facts presented in the petition is purely clerical, and neither he nor the officer of the city upon whose affidavit the writ is sought is authorized to bring into judicature the question now presented for *Page 493 
decision. If he refuses to perform this duty, the statutes of this State provide ample remedies by which he may be punished for the violation of his duty and removed from his office, and by which the city may secure the services of a clerk who will discharge the duties of his office. The facts presented in the petition do not authorize the issuance of a writ of mandate. The function of courts is to decide questions that involve existing rights of property, and not to give answers to moot questions upon propositions that may never arise. Such answers are only the opinions of the individuals giving the answers, and not a judicial decision.
Temple, J., concurred.